UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-514



In Re:   JEFFREY MAURICE YOUNG-BEY,

                                                          Petitioner.



          On Petition for Writ of Mandamus. (CR-95-148)


Submitted:   March 17, 1998                 Decided:   March 30, 1998


Before WIDENER and WILLIAMS, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Jeffrey Maurice Young-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey M. Young-Bey has filed a petition for a writ of

mandamus from this court seeking an order compelling the district

court to: (1) accept his motion filed pursuant to 28 U.S.C.A. §

2255 (West 1994 & Supp. 1997), without requiring him to pay any

filing fees or to proceed in forma pauperis; and (2) determine
whether his § 2255 motion requires an answer from the Respondent

and, if so, issue a show cause order.

     Mandamus is a drastic remedy to be used in extraordinary

circumstances, and courts are extremely reluctant to grant a writ
of mandamus. See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).
A petitioner must show that he has a clear right to the relief

sought, the respondent has a clear duty to perform the act re-

quested by petitioner, and there is no other adequate remedy
available. See In re First Fed. Sav. & Loan Ass'n, 860 F.2d 135,

138 (4th Cir. 1988). Young-Bey has not made such a showing, because

he can request the desired relief in district court and appeal an

unsatisfactory decision to this court.
     Accordingly, we grant in forma pauperis status and deny Young-

Bey's petition for mandamus relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                   PETITION DENIED



                                2